                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and            )
ALLERGAN INDUSTRIE SAS,           )
                                  )
                Plaintiffs,       )
                                  )
          v.                      )                    C.A. No. 19-126 (CFC) (SRF)
                                  )
PROLLENIUM US INC. and PROLLENIUM )
MEDICAL TECHNOLOGIES INC.,        )
                                  )
                Defendants.       )

                                 STIPULATION AND ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the time for the parties to apply for a protective order for confidential information, as set forth in

paragraph 11 of the Scheduling Order (D.I. 19), is extended until October 9, 2019.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                ASHBY & GEDDES

/s/ Jack B. Blumenfeld                              /s/ Andrew C. Mayo

Jack B. Blumenfeld (#1014)                          John G. Day (#2403)
Jeremy A. Tigan (#5239)                             Andrew C. Mayo (#5207)
1201 North Market Street                            500 Delaware Avenue, 8th Floor
P.O. Box 1347                                       P.O. Box 1150
Wilmington, DE 19899                                Wilmington, DE 19899
(302) 658-9200                                      (302) 654-1888
jblumenfeld@mnat.com                                jday@ashbygeddes.com
jtigan@mnat.com                                     amayo@ashbygeddes.com

Attorneys for Plaintiffs                            Attorneys for Defendants



SO ORDERED this                 day of September, 2019.



District Court Judge
